o Oo HN NHN OT BP WW NH

bo NO NO NO WN LN bo N a _ _ pd joe mk fk —
Co SN NON ON SP WD YN KH OD OO FAHD nH BP WO NYO — S&S

Case 2:20-cr-00032-JCC Document 28 Filed 03/13/20 Page 1of3

——— FILED _____ ENTERED
——— LODGED ______ RECEIVED

MAR 13 2020

CLERK Us Ss. 3. DISTRI
ICT CO
By ESTERN DISTRICT OF WASHINGTON

DEPUTY

Magistrate Judge Paula L. McCandlis

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR20-032
Plaintiff, MOTION FOR DETENTION
Vv.
KALEB J. COLE,
Defendant.

 

 

 

 

The United States moves for pretrial detention of the Defendant, pursuant to 18
U.S.C. 3142(e) and (f)

1. Eligibility of Case. This case is eligible for a detention order because this
case involves (check all that apply):

[1 Crime of violence (18 U.S.C. 3156).

LJ Crime of Terrorism (18 U.S.C. 2332b (g)(5)(B)) with a maximum sentence
of ten years or more.

O Crime with a maximum sentence of life imprisonment or death.

C Drug offense with a maximum sentence of ten years or more.

MOTION FOR DETENTION - 1 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
US. v. COLE/CR20-032 SEATTLE, WASHINGTON 98101

* (206) 553-7970
Oo Oe NN OO FP WD NH

NO wo NHN NH KH HD HN NY NO Re Be ewe SR
Co tN NHN TA BP WH NO —™ CF OO fe nA HD NH BPW NY | OC

 

 

Case 2:20-cr-00032-JCC Document 28 Filed 03/13/20 Page 2 of 3

L] Felony offense and defendant has two prior convictions in the four
categories above, or two State convictions that would otherwise fall within
these four categories if federal jurisdiction had existed. —

LI Felony offense involving a minor victim other than a crime of violence.

L} Felony offense, other than a crime of violence, involving possession or use
of a firearm, destructive device (as those terms are defined in 18 U.S.C.
921), or any other dangerous weapon.

L] Felony offense other than a crime of violence that involves a failure to
register as a Sex Offender (18 U.S.C. 2250).

Serious risk the defendant will flee.

XI Serious risk of obstruction of justice, including intimidation of a
prospective witness or juror.
2. Reason for Detention. The Court should detain defendant because there
are no conditions of release which will reasonably assure (check one or both):

Xx Defendant’s appearance as required.

Safety of any other person and the community.
3. Rebuttable Presumption. The United States will invoke the rebuttable
presumption against defendant under 3142(e). The presumption applies because:

LJ Probable cause to believe defendant committed offense within five years of
release following conviction for a qualifying offense committed while on
pretrial release.

L] Probable cause to believe defendant committed drug offense with a
maximum sentence of ten years or more.

O Probable cause to believe defendant committed a violation of one of the
following offenses: 18 U.S.C. 924(c), 956 (conspiracy to murder or -
kidnap), 2332b (act of terrorism), 2332b(g)(5)(B) (crime of terrorism).

MOTION FOR DETENTION - 2 UNITED STATES ATTORNEY

U.S. v. COLE/CR20-032 700-STEWART STREET, SUITE 5220
SEATTLE,. WASHINGTON 98101

(206) 553-7970
oOo Oo ND NH FP WD YP =

NO NO NH NH HN NY WN NN NO KK HH KF =| Se FEF FP Rr SS
Co SD KO A BP WHO NY KH CO OBO PHAN KD OP WD NY KS &

 

 

Case 2:20-cr-00032-JCC Document 28 Filed 03/13/20 Page3of3 —

CL Probable cause to believe defendant committed an offense involving a
victim under the age of 18 under 18 U.S.C. 1591, 2241, 2242, 2244(a)(1),
2245, 2251, 2251A, 2252(a)(1) through 2252(a)(3), 2252A(a)(1) through
2252A(a)(4), 2260, 2421, 2422, 2423 or 2425.

4. Time for Detention Hearing. The United States requests the Court

conduct the detention hearing:

At the initial appearance

C After a continuance of ___days (not more than 3)

DATED this 13" day of March, 2020.
Respectfully submitted,

BRIAN T. MORAN
United States Attorney

 

Assistant United States Attorney

MOTION FOR DETENTION - 3 UNITED STATES ATTORNEY

‘ 700 STEWART STREET, SUITE 5220
U.S. v. COLE/CR20-032 SEATTLE, WASHINGTON 98101

(206) 553-7970
